Citation Nr: 1444344	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-04 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for adenocarcinoma of the lung, status post lobectomy.

2.  Entitlement to service connection for chronic obstructive pulmonary disease.

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for a disability manifested by fatigue.

5.  Entitlement to service connection for polycystic kidney disease.

6.  Entitlement to service connection for varicocele of the left testicle.

7.  Entitlement to service connection for epididymitis of the right testicle.

8.  Entitlement to an effective date for the award of service connection for bilateral hearing loss, prior to August 5, 2010, to include whether there was clear and unmistakable error (CUE) in the April 2004 rating decision.

9.  Entitlement to an effective date for the award of service connection for tinnitus, prior to August 5, 2010.

10.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

The June 2013 supplemental statement of the case reopened the claim for service connection for adenocarcinoma, status post lobectomy, and decided it on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issues of service connection for chronic obstructive pulmonary disease, a left shoulder disability and polycystic kidney disease, and the claim for a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 2005 rating decision denied the Veteran's claim for service connection for adenocarcinoma, status post left lobectomy, noting that it was not due to in-service asbestos exposure. 

2.  The evidence received since the April 2005 rating decision does not tend to show the Veteran's adenocarcinoma, status post left lobectomy is related to service, to include exposure to asbestos, does not relate to an unestablished fact necessary to substantiate the claim of service connection for adenocarcinoma, status post left lobectomy, and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran is not shown to have a disability manifested by fatigue.

4.  The Veteran is not shown to have a varicocele of the left testicle.

5.  The Veteran is not shown to have epididymitis of the right testicle.

6.  An April 2005 rating decision denied service connection for bilateral hearing loss, noting the Veteran was not subjected to acoustic trauma in service, and failed to adjudicate the claim as one that included tinnitus.  

7.  The April 2005 rating decision contained CUE in failing to consider a claim for tinnitus and in failing to consider (1) the opinions of two VA audiologists that the Veteran's bilateral hearing loss was related to his in-service noise exposure and (2) the opinion of one of those audiologists that the Veteran's tinnitus was related to his in-service noise exposure.

8.  The Veteran's initial claim for service connection for "bilateral hearing loss" was received on August 17, 2004 and referred to a March 18, 2004 VA audiological report which found both bilateral hearing loss and tinnitus were at least as likely as not related to service, accordingly, August 17, 2004 is the appropriate effective date for the award of service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim for service connection for adenocarcinoma, status post left lobectomy, may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  A disability manifested by fatigue was not incurred in or aggravated by active service.  §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  A varicocele of the left testicle was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  Epididymitis of the right testicle was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The April 2005 rating decision contained CUE in failing to grant service connection for bilateral hearing loss and tinnitus, accordingly, August 17, 2004 is the proper effective date for the award of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5110 (West 2002) ; 38 C.F.R. §§ 3.105(a), 3.400(b)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated August 2010, the VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and earlier effective dates.  In addition, the letter complied with the notice requirements in cases involving new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appeal was most recently readjudicated in the June 2013 supplemental statement of the case.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.

Factual background, legal criteria and analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show the Veteran complained of headache and chills in March 1964.  An examination revealed a few rhonchi of the left lung.  The diagnosis was acute bronchitis.  He became asymptomatic and was discharged to duty.  Later that month, he was examined for submarine training.  The genitourinary system was evaluated as normal.  A varicocele of the left testicle was listed under a summary of defects.  It was not considered disqualifying.  He was admitted to the hospital in July 1967 due to tenderness and swelling of the right testicle.  This subsided but recurred on the day prior to admission.  An examination revealed the right testicle and scrotum were swollen and there was some subjective tenderness about the right testicle.  It was felt the Veteran had epididymitis and he was treated with medication.  After complying with the treatment regimen, the pain and swelling of the right epididymis began to clear rapidly, and he had an essentially non-tender epididymis, which was minimally firmer than the opposite counterpart.  He was considered fit for duty.  On the separation examination in December 1967, the lungs and genitourinary system were evaluated as normal.  A chest X-ray was negative.  

The Veteran submitted a claim for service connection for "bilateral hearing loss" and lung cancer on August 17, 2004.  He reported that he underwent a VA audiology examination on March 18, 2004, that the examiner had determined that he had bilateral hearing loss, and that the examiner had directed him to open a "service connected claim" because the examiner thought he "ought to be service connected for [his] hearing loss." 

VA outpatient treatment records show the Veteran was noted to have a 1+ pack per day smoking history.  On examination, the lungs were resonant to percussion.  There were no rales, rhonchi or wheezing.  A left thoracotomy with lower lobectomy was performed in April 2003.  The diagnosis was adenocarcinoma of the left lung.  A 1.5 pack per day smoking history was noted in May 2003.  When seen in the audiology clinic in October 2003, it was noted the Veteran had failed pure tone screening.  The audiologist noted the Veteran reported a positive history of noise exposure in service, and opined that it was as least as likely as not that his hearing loss was from being exposed to loud noises in service.  The Veteran stated in March 2004 that his hearing loss had been of gradual onset, progressing over 20 years.  He also reported periodic tinnitus.  Audiometry tests showed he had a severe high frequency hearing loss in both ears and tinnitus.  The audiologist concluded it was at least as likely as not that the Veteran's hearing loss and tinnitus began in service.  

A VA respiratory examination was conducted in March 2005.  The Veteran reported extensive exposure to asbestos in service.  It was also noted he began smoking as a teenager and stopped in 2003.  The diagnosis was history of adenocarcinoma, status post left lower lobectomy, without evidence of recurrence or metastasis.  

By rating action dated April 2005, the RO denied service connection for adenocarcinoma, status post left lobectomy, and for bilateral hearing loss.  The issue of service connection for tinnitus was not addressed.  He was notified of these decisions and of his right to appeal by a letter dated later that month, but did not file a timely appeal.  

The Veteran submitted a claim for service connection for various disabilities, including tinnitus, on August 5, 2010.  He also sought to reopen claims for service connection for bilateral hearing loss and lung cancer.

On VA respiratory examination in August 2010, the diagnosis was status post thoracotomy and left lobe lobectomy, secondary to adenocarcinoma of the lung.  

On VA audiometric examination in September 2010, the Veteran reported noise exposure in service from heavy equipment and small arms fire.  The examiner opined that the Veteran's tinnitus was at least as likely as not permanently aggravated by noise exposure during service.  She added that tinnitus often occurs due to noise exposure.

The Veteran was examined by the VA in June 2013.  The examiner reviewed the claims folder and the Veteran's VA medical records.  It was indicated the Veteran asserted his lung cancer was due to his exposure in service to asbestos.  The diagnosis was adenocarcinoma of the left lower lobe.  The examiner concluded it was less likely than not that the Veteran's adenocarcinoma was due to exposure to asbestos.  She stated that lung cancers caused by asbestos are pleural based, and the Veteran's cancer was not, per the pathology report and CT scan.  She added that the adenocarcinoma was more likely the result of the Veteran's 43+ year history of tobacco use. 

VA outpatient treatment records contained in Virtual VA show the Veteran stated in January 2010 that he gets tired quickly when doing any physical exercise.  He admitted to some ongoing mild fatigue in December 2011, and reported worsening exercise fatigue over the previous year in January 2013.  About two months later, it was noted under a review of systems that the Veteran had some fatigue, but he did not have good sleep hygiene.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

There are no laws or regulations that specifically address the adjudication of claims seeking service connection for disability due to asbestos exposure.  However, the VA Adjudication Procedure Manual, M21-1 MR, and opinions of the United States Court of Appeals for Veterans Claims (Court) and General Counsel provide guidance in adjudicating these claims.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  VA Manual at Subsection (h).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  See VAOPGCPREC 4-2000.

In 1988, VA issued a circular on asbestos-related diseases providing guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1 MR, part IV, Subpart ii, Chapter 2, Section C (December 13, 2005).

In this regard, the M21-1 MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidence of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (f). 

The Board notes that the M21-1 MR provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (e).

	New and material evidence 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173 (2003).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, the RO denied service connection for adenocarcinoma, status post left lower lobectomy in April 2005.  This was based on a determination that the Veteran's lung cancer was not due to exposure to asbestos.  

The evidence received since the April 2005 determination includes statements from the Veteran, VA medical records and the reports of VA examinations.  In a statement received in August 2010, the Veteran asserted that he was exposed to asbestos in service.  In this regard, the Board notes such exposure has been conceded by the VA.  The Veteran's arguments have essentially remained the same.  

No additional evidence received since the April 2005 rating decision bears on the matter of demonstrating that the Veteran's adenocarcinoma of the lung is related to service, to include as being due to exposure to asbestos.  In fact, the VA obtained a medical opinion that specifically addressed this matter and stated that the type of cancer the Veteran had was not associated with asbestos exposure.  Rather the examiner commented it was more likely that the Veteran's carcinoma was due to his long smoking history.  Thus, the additional evidence does not pertain to an unestablished fact necessary to substantiate the claim for service connection for adenocarcinoma, status post left lobectomy.  Accordingly, the additional evidence does not raise a reasonable probability of substantiating the claim and is not material.  Therefore, the claim for service connection for adenocarcinoma, status post left lobectomy may not be reopened.  

	Service connection 

The service treatment records disclose that a varicocele of the left testicle was noted on an examination about one month after the Veteran entered service.  There are no other entries in the service treatment records pertaining to a varicocele.  The record also shows the Veteran was hospitalized for about five weeks for right epididymitis, beginning in July 1967.  It is significant to point out that the separation examination in December 1967 reveals the genitourinary system was normal.  There was no indication of a varicocele or epididymitis.  There is no mention of either condition in the extensive VA outpatient treatment records.

The service treatment records are silent for any complaints or findings concerning fatigue.  The Board acknowledges he began complaining of fatigue in January 2010, but a specific disease entity involving fatigue has not been demonstrated at any time following the Veteran's separation from service.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board finds that the preponderance of the evidence is against the claims for service connection for varicocele of the left testicle, epididymitis of the right testicle or for a disability manifested by fatigue.

	
      
Earlier effective date 

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 C.F.R. § 3.105(a), previous determinations, which are final and binding, will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such error, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.

The record establishes that, at the time of the April 2005 rating decision which solely denied service connection for hearing loss and did not adjudicate a claim for service connection for tinnitus, there were medical opinions from two VA audiologists concluding that the Veteran's hearing loss was due to acoustic trauma in service.  One of the audiologists also concluded that the Veteran's tinnitus was due to acoustic trauma in service.  Although the rating action indicated that the VA medical records from the relevant time period had been considered, there is no mention of these opinions.  Rather, the rating decision relied on the fact that the Veteran was not subjected to noise exposure during service.  The Board notes that when service connection was granted in the March 2011 rating decision, it was stated he did suffer acoustic trauma in service.  In view of the fact the RO ignored the opinions of record, the Board finds that the failure to grant service connection for bilateral hearing loss constitutes CUE.  In addition, the Board finds that the failure to consider and grant service connection for tinnitus constitutes CUE.  In order to find CUE, the evidence must be undebatable.  Such is clearly the case here where there were specific medical opinions, and nothing to rebut those conclusions.  The Board finds, accordingly, that there was CUE in the April 2005 rating decision, and the appropriate effective date for the award of service connection for bilateral hearing loss is August 17, 2004, the date of his original claim for service connection for hearing loss.  

The Veteran also claims that an earlier effective date should be assigned for the award of service connection for tinnitus.  Here, when the Veteran filed his claim in 2004, he simply indicated that he was told by a VA audiologist that "I ought to be service connected for my hearing loss."  However, he specifically noted the VA audiologist's March 18, 2004, report in his claim form.  He did not elaborate on his symptoms, but the report to which he referred in his claim revealed that the audiologist believed his hearing loss and his tinnitus were at least as likely as not related to service.  Thus, at the time the Veteran filed his initial claim for hearing loss there was evidence of record, to which the Veteran specifically referred in his claim form, indicating a diagnosis of tinnitus related to service.

Hearing loss and tinnitus are different conditions marked by differing symptoms and, for VA purposes, they are treated distinctly.  Compare 38 C.F.R. § 4.85 (evaluation of hearing impairment), with 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012) (tinnitus, recurrent).  Hearing loss is marked by a decrease in hearing acuity.  See Dorland's at 825.  The hallmark of tinnitus is ringing or buzzing in the ears.  Id. at 1930.  As a lay person, however, the Veteran could not have been expected to have either "the legal or medical knowledge to narrow the universe of his claim or his current condition" to mere hearing loss, and the evidence specifically mentioned by the Veteran in his claim for hearing loss clearly produced current evidence of tinnitus related to service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, under Clemons, VA in April 2005 failed to properly adjudicate the Veteran's claim as one that included tinnitus.  See Criswell v. Nicholson, 20 Vet.App. 501, 504 (2006).  The Board finds, accordingly, that there was CUE in the April 2005 rating decision, and the appropriate effective date for the award of service connection for tinnitus is August 17, 2004, the date of his original claim for service connection.


ORDER

The appeal to reopen a claim of service connection for adenocarcinoma, status post left lobectomy, is denied.

Service connection for varicocele of the left testicle, epididymitis of the right testicle, and a disability manifested by fatigue is denied.

There was CUE in the April 2005 rating decision and, accordingly, August 17, 2004, is the proper effective date for the award of service connection for bilateral hearing loss.

There was CUE in the April 2005 rating decision and, accordingly, August 17, 2004, is the proper effective date for the award of service connection for tinnitus.


REMAND

The Veteran also asserts service connection is warranted for chronic obstructive pulmonary disease, a left shoulder disability and for polycystic kidney disease.  The service treatment records disclose the Veteran was treated in March 1964 for bronchitis.  Following the most recent VA examination, it was concluded he had chronic obstructive pulmonary disease.  The Veteran alleges his lung condition is due to his in-service exposure to asbestos.  While the June 2013 VA examination provided an opinion concerning the relationship of the Veteran's adenocarcinoma of the lung and asbestos, it did not address whether his chronic obstructive pulmonary disease was related to service, to include exposure to asbestos.  The RO has conceded the Veteran was exposed to asbestos during service.

The service treatment records also show the Veteran sustained a dislocation of the left shoulder in May 1965.  The March 2011 rating decision referred to treatment at the Mountain Home, Tennessee VA Medical Center (VAMC) outpatient treatment clinic in October 2009 for shoulder pain.  The Board has reviewed the record, to include Virtual VA, and is unable to find this record.  

Finally, the service treatment records show that the Veteran was treated for pyelonephritis in October 1965.  He has been diagnosed with polycystic kidney disease following service.  

In view of the in-service findings, and the current record, VA examinations are needed to adequately address the claims for service connection for chronic obstructive pulmonary disease, a left shoulder disability and polycystic kidney disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the development regarding the claims for service connection, the issue of entitlement to a TDIU rating is deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for chronic obstructive pulmonary disease, a left shoulder disability and kidney disease, and to submit authorizations for VA to secure records of all such evaluations and treatment from any (and all) private providers.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  Schedule a VA respiratory examination to determine the nature and etiology of the Veteran's chronic obstructive pulmonary disease.  The examiner should provide full explanations in response to the following questions as to chronic obstructive pulmonary disease.

a. Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's chronic obstructive pulmonary disease is related to the episode of bronchitis in service?

b. Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's chronic obstructive pulmonary disease is related to his exposure to asbestos in service?

The rationale for all opinions should be set forth.  The record must be made available to the examiner in conjunction with the examination.  

3.  The AOJ procure for the record the October 2009 VAMC Mountain Home report reflecting treatment for shoulder pain.  Thereafter, a VA orthopedic examination should be scheduled to determine the nature and etiology of any currently diagnosed left shoulder disability.  The examiner should provide a full explanation as to the following question.

Is it at least as likely as not (a 50 percent or higher degree of probability) that any current left shoulder disability is related to the dislocation in service?

The rationale for all opinions should be set forth.  The record must be made available to the examiner in conjunction with the examination.  

4.  The AOJ should schedule a VA genitourinary examination to determine the nature and etiology of the Veteran's kidney disease.  The examiner should provide full explanations in response to the following question as to each diagnosed kidney disease.

Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's polycystic kidney disease is related to service, to include the episode of pyelonephritis in service?

The rationale for all opinions should be set forth.  The record must be made available to the examiner in conjunction with the examination.  

5.  The RO should then review the record and readjudicate the claims, to include consideration of TDIU.  If any of the claims remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


